DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/115,141 filed on 12/8/2020.
Currently, claims 1-18 are pending and examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 14; the conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Clarification is required. Claims 2-9 depending upon the rejected claim 1 are also rejected. Claims 3-5 having the same issues as mentioned are also rejected. 
Re claim 10, line 16; having the same issues as mentioned above; therefore, claims 10-18 are rejected. Claims 12, 14, 15, 16; having the same issues as mentioned above are also rejected. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,648,218. Although the claims at issue are not identical, they are not patentably distinct from each other because all structures of the instant claims are encompassed within the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 10,364,599 to Lee et al. (‘Lee’).
Re claim 1: Lee discloses a refrigerator appliance 1 defining a vertical direction, a lateral direction, and a transverse direction, the vertical, lateral, and transverse directions being mutually perpendicular, the refrigerator appliance 1 comprising: a cabinet 11 defining a food storage chamber, the food storage chamber extending between a front portion and a back portion along the transverse direction, the front portion of the food storage chamber defining an opening for receipt of food items; a door 13 positioned at the front portion of the food storage chamber and movable between a closed position and an open position to selectively sealingly enclose the food storage chamber in the closed position and provide access to the food storage chamber in the open position; a door opener 20 positioned in the cabinet 11, the door opener 20 comprising a casing 220, a gear box (near wherein 250 points to, Fig. 6), a sliding nut 240 movable relative to the gear box, a finger (wherein 240 points to in Fig. 6) extending through the gear box towards the door 13, the finger movable with the sliding nut, and a sensor 292, the finger positioned in contact with an inner surface of the door 13 when the door is in the closed position and the door opener 20 is in a zero position, wherein the sensor 292 is configured to detect movement of the door opener 20 from the zero position of the door opener 20 (Fig. 7).
Re claim 2: further comprising a housing 210 and a magnet 294 mounted in the housing, wherein the sensor 292 is a Hall effect sensor (col. 6, line 47) and the Hall effect sensor 292 responds to the magnet 294.
Re claim 3: wherein the door opener 20 further comprises a motor 251 in operative communication with the sensor 292 and the finger, the sensor configured to transmit a signal to the motor 251 when the sensor 292 detects movement of the door opener 20 from the zero position of the door opener, the motor 251 configured to receive the signal from the sensor 292, to activate in response to the signal from the sensor 292, and to move the finger towards the front portion of the cabinet along the transverse direction when the motor 251 is activated (col. 6, lines 40-50).
Re claim 4: wherein the motor 251 is configured to rotate a drive gear 253 (Fig. 6) within the gear box when the motor is activated.
Re claim 10: Lee discloses a door opener 20 for a refrigerator appliance 10, the door opener 20 defining a vertical direction, a lateral direction, and a transverse direction, the vertical, lateral, and transverse directions being mutually perpendicular, the refrigerator appliance 10 comprising a cabinet 11 defining a food storage chamber and a door 13 mounted on the cabinet 11, the door 13 movable between a closed position and an open position to selectively sealingly enclose the food storage chamber in the closed position and provide access to the food storage chamber in the open position, the door opener 13 comprising: a casing 220; a gear box (wherein 250 points to); a sliding nut 240 movable relative to the gear box; a finger (wherein 240 points to) extending through the gear box, the finger movable with the sliding nut 240; and a sensor 292; wherein the finger extends outside of the casing to contact an inner surface of the door 13 (see Fig. 6) when the door is in the closed position and the door opener is in a zero position, wherein the sensor 292 is configured to detect movement of the door opener 20 from the zero position.
Re claim 11: further comprising a housing 210 and a magnet 294 mounted in the housing, wherein the sensor 292 is a Hall effect sensor (col. 6, line 47) and the Hall effect sensor 292 responds to the magnet 294.
Re claim 12:  wherein the door opener 20 further comprises a motor 251 in operative communication with the sensor 292 and the finger, the sensor configured to transmit a signal to the motor 251 when the sensor 292 detects movement of the door opener 20 from the zero position of the door opener, the motor 251 configured to receive the signal from the sensor 292, to activate in response to the signal from the sensor 292, and to move the finger towards the front portion of the cabinet along the transverse direction when the motor 251 is activated (col. 6, lines 40-50).
Re claim 13:  wherein the motor 251 is configured to rotate a drive gear 253 (Fig. 6) within the gear box when the motor is activated.
Allowable Subject Matter
Claims 5-9 and 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale